Exhibit 10.1

WAIVER AGREEMENT

THIS WAIVER AGREEMENT (the “Agreement”) dated as of February 14, 2017 which
modifies certain rights with respect to Peter L. Briger, Jr., Wesley R. Edens,
and Randal A. Nardone (the “Principals”) under the Amended and Restated Tax
Receivable Agreement dated as of February 1, 2007 (the “Tax Receivable
Agreement”), is hereby entered into by and among FIG Corp., a Delaware
corporation (the “Corporation”), FIG Asset Co. LLC, a Delaware limited liability
company (“FIGA”), the entities set forth on the signature pages hereto (together
with all other Persons in which the Corporation acquires a general partnership
interest, managing member interest or similar interest after the date hereof and
who execute and deliver a joinder contemplated in Section 7.14 of the Tax
Receivable Agreement, the “Partnerships”) and each of the Principals
(collectively, the “Parties”). Capitalized terms that are used but not defined
herein shall have the meaning given to such terms in the Tax Receivable
Agreement.

RECITALS

WHEREAS, the Principals hold Partnership Units in each of the Partnerships, each
of which is treated as a partnership for U.S. federal income tax purposes;

WHEREAS, concurrently herewith, SB Foundation Holdings LP, a Cayman Islands
exempted limited partnership (“Holdco”), Foundation Acquisition LLC, a Delaware
limited liability company (“Merger Sub”), and Fortress Investment Group, LLC, a
Delaware limited liability company (the “Company”), have entered into that
certain Agreement and Plan of Merger, dated as of February 14, 2017, as the same
may be amended (such agreement, as amended, being referred to herein as the
“Merger Agreement”), pursuant to which Merger Sub shall be merged with and into
the Company, with the Company continuing as the surviving company in the merger,
in accordance with the terms thereof (the “Merger”);

WHEREAS, in order to induce Holdco to enter into the Merger Agreement and cause
the Merger to be consummated, concurrently with the execution and delivery of
the Merger Agreement, the Principals are entering into an agreement with Holdco
(the “Founders Agreement”), pursuant to which, among other things, the
Principals shall sell 100% of their Partnership Units to the Corporation in
exchange for cash, and the Corporation desires to buy such Partnership Units
from the Principals (the “Transaction”);

WHEREAS, in connection with entering into the Founders Agreement, the Principals
desire, subject to the terms and conditions set forth herein, to waive certain
rights under the Tax Receivable Agreement that result from the Transaction and
relieve the Corporation from certain obligations that would otherwise result
from the Transaction under the Tax Receivable Agreement;

 

1



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the foregoing, the Parties, intending to be
legally bound, hereby agree as follows:

AGREEMENT

Section 1. WAIVER.

(a) Except as set forth in Sections 1(b)–(d):

(i) the Principals hereby waive any and all rights and benefits under the Tax
Receivable Agreement that result from, or are attributable to, the Transaction
or any other transaction that may occur after the date hereof (“Post-Transaction
Events”), including but not limited to any rights or benefits relating to Tax
Benefit Payments, Early Termination Payment and reporting requirements, that
could otherwise be created as a result of the Transaction or Post-Transaction
Events, and the Parties agree that notwithstanding any provision of the Tax
Receivable Agreement, for purposes of determining any of the Principals’ rights
or benefits under the Tax Receivable Agreement (and solely for such purposes),
none of the Transaction or any Post-Transaction Event shall be regarded as a
taxable Exchange that would result in a Basis Adjustment or an event that
results in a Change of Control.

(b) Except as set forth herein, this Agreement does not alter or amend any of
the Principals’ rights or benefits in connection with Exchanges or other
transactions (in each case insofar as they relate to the Principals) described
in the Tax Receivable Agreement that have occurred prior to the Transaction
(“Pre-Transaction TRA Benefits”); provided, however, that in determining or
calculating the Pre-Transaction TRA Benefits:

(i) subject to clauses (ii) and (iii) below, the impact, if any, of the
Transaction and Post-Transaction Events shall be entirely disregarded except
that (x) the Corporation’s taxable net income attributable to the Partnership
Units purchased in the Transaction pursuant to the Founders Agreement and
(y) the Corporation’s tax basis step-up (and associated depreciation and
amortization deductions) arising out of the Transaction shall, in each case, not
be disregarded;

(ii) the Corporation’s deduction for payments or accruals of interest expense
for any taxable period ending after the date of the Founders Closing (as defined
in the Founders Agreement) shall be determined as if such deduction is equal to
the lesser of (a) the Corporation’s actual deduction and (b) the Corporation’s
deduction determined as if the amount of its debt (or other items treated as
indebtedness for U.S. federal income tax purposes) does not exceed the sum of
(x) $1.1 billion at an interest rate (and, for avoidance of doubt, any deduction
for interest for U.S. federal income tax purposes) does not exceed the Reference
Rate (as defined below), (y) the Corporation’s share for U.S. federal income tax
purposes of interest expense on any debt (or other items treated as indebtedness
for U.S. federal income tax purposes) of the Foundation Funds (as defined in the
Founders Agreement), and (z) any deduction attributable to the Imputed Interest;

(iii) for purposes of applying the limitations of Section 3.03 of the Tax
Receivable Agreement to determine limitations on amounts otherwise payable to
the Principals under the Tax Receivable Agreement as modified by this Agreement
in situations in which (A) the Corporation’s deduction with respect to the Basis
Adjustment is limited in a particular Taxable Year, or (B) the Corporation lacks
sufficient funds to satisfy its obligations to make all Tax Benefit Payments due
in a particular taxable year, each Principal’s entitlement to Tax Benefit
Payments shall, in each case, be deemed to be no less than what such Principal’s

 

2



--------------------------------------------------------------------------------

entitlement would have been if the Principals had not entered into this
Agreement. For the avoidance of doubt, this Section 1(b)(iii) shall not entitle
the Principals to any greater payment under the Tax Receivable Agreement (after
taking into account this Agreement) than the payment that the Principals would
have received under the Tax Receivable Agreement as modified by this Agreement
if this Agreement did not contain this section 1(b)(iii) and the above described
limitations of Section 3.03 of the Tax Receivable Agreement did not apply with
respect to such taxable year; and

(iv) each of the Corporation, FIGA and each Partnership shall treat any Tax
Benefit Payment (or portion thereof) not paid to the Principals pursuant to
Section 3.03 of the Tax Receivable Agreement (as may be modified by this
Agreement) in a situation described in clause (B) of Section 1(b)(iii) as
becoming due and owing as soon as (and to the extent that) the Corporation
obtains sufficient funds to make such Tax Benefit Payment (or portion thereof).

(c) This Agreement imposes upon each Party a duty of good faith and fair dealing
in such Party’s performance of its obligations under this Agreement that is
co-extensive with the implicit duties of good faith and fair dealing under
applicable New York law. In furtherance of the foregoing, each of the
Corporation, FIGA and each Partnership shall not take any action which has a
primary intended purpose to avoid or seek to avoid the performance of
obligations under this Agreement. The foregoing is not intended in any way to
limit the ability of the Corporation, FIGA or any Partnership to acquire or
dispose of any entities or assets, unless such acquisition or disposition has a
primary intended purpose to avoid or seek to avoid performance of such Party’s
performance of its obligations under this Agreement.

(d) Notwithstanding anything to the contrary described in the Tax Receivable
Agreement, the Parties hereby agree that the cumulative amounts payable after
the date hereof with respect to Pre-Transaction TRA Benefits shall under no
circumstances exceed $52,923,558 for Peter L. Briger, Jr., $58,773,478 for
Wesley R. Edens, and $42,568,423 for Randal A. Nardone.

As used herein, the “Reference Rate” shall be determined on the first (1st)
business day of each calendar quarter (each, a “determination date”) and shall
equal, for such calendar quarter, the sum of (x) the rate per annum (not to be
less than zero) equal to the London Interbank Offered Rate or a comparable or
successor rate, as reasonably determined by the Corporation, as published on the
applicable Bloomberg screen page (or such other commercially available source
providing such quotations as may be selected by the Corporation from time to
time) at approximately 11:00 a.m. London time two (2) business days prior to
such determination date for dollar deposits (for delivery on the determination
date) with a term of a calendar quarter and (y) 500 basis points with respect to
up to $1 billion of debt and 175 basis points with respect to any remaining
amount.

Section 2. EFFECTIVENESS; MISCELLANEOUS.

(a) Subject to Section 2(b), this Agreement shall become effective upon the
consummation of the Transaction.

 

3



--------------------------------------------------------------------------------

(b) Notwithstanding anything contained in this Agreement to the contrary, this
Agreement shall be null, void, and of no force or effect, without any action
required by any Party, in the event that the Founders Agreement is terminated
prior to the consummation of the Transaction.

(c) Except to the extent explicitly waived or modified pursuant to this
Agreement, which waiver or modification shall apply only to the undersigned
Principals, the provisions set forth in the Tax Receivable Agreement shall
remain in full force and effect. For the avoidance of doubt, it is agreed and
understood that this Agreement does not alter, amend or waive any of the rights
or benefits provided in the Tax Receivable Agreement to Robert Kauffman and
Michael Novogratz.

(d) This Agreement may be amended only by a writing signed by each of the
Parties (which writing, in the case of the Company and to the extent entered
into prior to the Founders Closing, must be approved by the Special Committee
(as defined in the Merger Agreement) prior to execution).

(e) Notwithstanding anything to the contrary set forth in Section 7.08 of the
Tax Receivable Agreement, any dispute arising under the Tax Receivable Agreement
or this Agreement, other than those governed by Section 7.09 of the Tax
Receivable Agreement, shall be resolved in accordance with the provisions set
forth in Section 10.5 and Section 10.6 of the Founders Agreement.

Section 3. COUNTERPARTS.

This Agreement may be executed in one or more counterparts, all of which shall
be considered one and the same agreement and shall become effective when one or
more counterparts have been signed by each of the parties and delivered to the
other parties, it being understood that all parties need not sign the same
counterpart. Delivery of an executed signature page to this Agreement by
facsimile transmission shall be as effective as delivery of a manually signed
counterpart of this Agreement.

Section 4. GOVERNING LAW.

This Agreement shall be governed by, and construed in accordance with, the law
of the State of New York, without regard to the conflicts of laws principles
thereof that would mandate the application of the laws of another jurisdiction.

 

4



--------------------------------------------------------------------------------

Section 5. NOTICES.

All notices, requests, demands and other communications under this Agreement
shall be in writing and shall be deemed to have been duly given (i) on the date
of service or delivery if served personally on the party to whom notice is to be
given or sent by facsimile transmission (provided confirmation of facsimile
transmission is obtained), (ii) on the day after delivery to Federal Express or
similar overnight courier to the party as follows or (iii) on the date sent by
e-mail of a “portable document format” (.pdf) document (with confirmation of
transmission) if sent during normal business hours of the recipient, and on the
next business day if sent after normal business hours of the recipient:

if to the Corporation, FIGA or any Partnership:

c/o Fortress Investment Group LLC

1345 Avenue of the Americas

New York, NY 10105

Attention: David N. Brooks

Facsimile: 212-789-6131

Email: dbrooks@fortress.com

with a copy (which shall not constitute notice) to:

Weil, Gotshal & Manges LLP

767 Fifth Avenue

New York, NY 10153-0119

Attention: Harvey Eisenberg, Esq.

Facsimile: 212-310-8007

Email: harvey.eisenberg@weil.com

and

Weil, Gotshal & Manges LLP

200 Crescent Court

Suite 300

Dallas, TX 75201

Attention: James R. Griffin, Esq.

Facsimile: 214-746-7777

Email: james.griffin@weil.com

if to Peter L. Briger, Jr.:

Peter L. Briger, Jr.

c/o Fortress Investment Group

ATTN: Michael Hourigan

1 Market Plaza, Spear Tower 42nd Floor

San Francisco, CA 94105

Email: mhourigan@fortress.com

with a copy (which shall not constitute notice) to:

Paul, Weiss, Rifkind, Wharton & Garrison LLP

1285 Avenue of the Americas

New York, New York 10019-6064

Attention: Ariel J. Deckelbaum, Esq.

David R. Sicular, Esq.

Facsimile: (212) 757-3990

Email: ajdeckelbaum@paulweiss.com

dsicular@paulweiss.com

 

5



--------------------------------------------------------------------------------

if to Wesley R. Edens:

Wesley R. Edens

c/o Baobob Advisors - PE Fortress

ATTN: Tracy Fojas

1345 Avenue of the Americas 45th Floor

New York, NY 10105

Facsimile: (212) 479-3179

Email: tfojas@fortress.com

with a copy (which shall not constitute notice) to:

Paul, Weiss, Rifkind, Wharton & Garrison LLP

1285 Avenue of the Americas

New York, New York 10019-6064

Attention: Ariel J. Deckelbaum, Esq.

David R. Sicular, Esq.

Facsimile: (212) 757-3990

Email: ajdeckelbaum@paulweiss.com

dsicular@paulweiss.com

if to Randal A. Nardone:

Randal A. Nardone

c/o Baobob Advisors - PE Fortress

ATTN: Tracy Fojas

1345 Avenue of the Americas 45th Floor

New York, NY 10105

Facsimile: (212) 479-3179

Email: tfojas@fortress.com

with a copy (which shall not constitute notice) to:

Paul, Weiss, Rifkind, Wharton & Garrison LLP

1285 Avenue of the Americas

New York, New York 10019-6064

Attention: Ariel J. Deckelbaum, Esq.

David R. Sicular, Esq.

Facsimile: (212) 757-3990

Email: ajdeckelbaum@paulweiss.com

dsicular@paulweiss.com

[Signature pages follow]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this Agreement to be duly executed
as of the date first above written.

 

FIG CORP. By:  

/s/ David N. Brooks

Name:  

David N. Brooks

Title:  

Secretary

FIG ASSET CO. LLC By:  

/s/ David N. Brooks

Name:  

David N. Brooks

Title:  

Secretary

FORTRESS OPERATING ENTITY I LP FOE II (NEW) LP By: FIG Corp., the general
partner of each of the foregoing entities   By:  

/s/ David N. Brooks

  Name:  

David N. Brooks

  Title:  

Secretary

 

7



--------------------------------------------------------------------------------

PETER L. BRIGER, JR.

/s/ Peter L. Briger, Jr.

WESLEY R. EDENS

/s/ Wesley R. Edens

RANDAL A. NARDONE

/s/ Randal A. Nardone

 

8